Citation Nr: 0207158	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 to August 
1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
RO.  

The veteran failed to report to a personal hearing before a 
Member of the Board scheduled for January 5, 1999.  

The case was remanded by the Board to the RO in January 1999 
for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Republic of 
Vietnam.  

3.  The veteran had failed to provide detailed information 
that would permit verification of any claimed stressor events 
during service.  

4.  The diagnosis of PTSD is not supported by credible 
evidence establishing that the veteran was exposed a stressor 
event during his service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (1997) and 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The regulations with regard to service connection for PTSD 
were amended on June 18, 1999 and made effective on March 7, 
1997.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

The old regulations with regard to service connection for 
PTSD required a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  However, this case 
turns on the factual determination of whether the veteran has 
presented sufficient information referable to his claimed 
inservice stressors so as to facilitate verification thereof.  

The Board notes that medical evidence suggesting that the 
veteran is suffering from PTSD (element 1) has been presented 
in this case.  However, the evidence does not present a 
diagnosis of PTSD that is based on a verifiable stressor 
event related to his service in the Republic of Vietnam 
(element 3).  

The veteran has provided some incomplete stressor information 
on his VA Form 9 dated in July 1998.  Significantly, the RO 
has attempted to verify these alleged stressors as reported 
by the veteran.  

The veteran reported in the document that he had been present 
in Saigon during a period of an attack in January or February 
1966 when he only indicated that things were very chaotic.  
He noted that the "VC" were trying to take the airport, but 
he did not provide specific information about events at that 
time.  

The veteran also described an event when he was handcuffed 
late at night by MP's who yelled racial slurs at him and 
threatened to kill him.  Again, the veteran did not provide 
specific information about this situation.  

Finally, the veteran asserted that he was the object of 
racial discrimination in his unit and the he was put on 
latrine duty during service.  The veteran also maintained 
that just being in the country was a stressor.  

The veteran's DD Form 214 shows that the veteran had a 
principal duty as a wheel vehicle mechanic.  It does not show 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  The veteran 
has not submitted any evidence to show that his duties 
involved more than the ordinary stressful environment 
experienced by all those who served in a combat zone.  Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

Accordingly, the Board finds that the veteran is not shown to 
have engaged in combat with the enemy and that credible 
supporting evidence is needed to establish the occurrence of 
claimed stressor events in service.  

In a November 2000 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) in responding to an RO 
request concerning the veteran's PTSD claim indicated that 
the mission of the veteran's unit, headquartered at Cam Ranh 
Bay, included paving a road in the area of Cam Ranh Bay 
Depot, quarry operations, equipment support and maintenance.  

Although the veteran did not indicate that he was in Saigon 
in December 1965, the provided records were enclosed showing 
that on December 4, 1965 there was a huge explosion which 
occurred near the Metropole Enlisted Quarters in Saigon, 
killing eight and wounding 137.  

The Board notes significantly that the RO requested, on 
several occasions, that the veteran provide specific 
information about his claimed stressor in order to facilitate 
verification of the events.  Specifically, the RO sent a 
letter to the veteran in February 1999 requesting additional, 
more specific, stressor information.  The veteran did not 
respond.  Additionally, the RO sent a letter to the veteran 
in June 2001 explaining the VCAA and its implications.  The 
veteran again did not respond to this request for 
information.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001).  
Instead, the record must contain evidence which corroborates 
the veteran's assertion as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2001); West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors cannot be 
corroborated from the present record in this case.  

As noted hereinabove, the USASCRUR was unable to verify that 
the veteran engaged in combat with the enemy, or that he was 
exposed to any mortar or rocket fire.  Moreover, the USASCRUR 
could not verify any other specific life-threatening events 
or specific stressful experiences that the veteran suffered 
during his service in the Republic of Vietnam.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Medically, the veteran was examined in November 2001 pursuant 
to the Board's January 1999 remand directives.  The examiner 
indicated that the source of information was the veteran and 
some chart material that was reviewed prior to the 
examination.  

The veteran noted that he had been unemployed since 1993 due 
to his nervous condition.  The veteran indicated that he did 
not sleep well and had bad dreams of people trying to hurt 
him.  He worried a lot.  The veteran claimed that he did not 
deal well with people, that he did not trust people and that 
people just did not seem to like him.  The veteran reported 
that he could not be in crowds.  The veteran indicated that 
he was not currently being treated for his psychiatric 
disability.  

The examiner noted that the veteran's medical records showed 
that he had been admitted for detoxification on several 
occasions.  

On examination, the veteran was noted to be pleasant, 
cooperative and polite.  He was not hostile or belligerent.  
He was a little bit evasive with his history and seemed a bit 
manipulative.  He was not sullen or sarcastic.  With regard 
to thought content, there were no hallucinations, delusions, 
or ideas of reference.  He had some non-psychotic paranoia.  
In the past, he had suicidal and homicidal thoughts and had 
low self-confidence.  

The veteran admitted to having some hypervigilance, 
nightmares, intrusive memories, flashbacks and avoidance.  
The veteran had mild depression and moderate anxiety as well 
as a history of moderate to moderately severe irritability.  
The veteran was oriented times four and alert.  He knew his 
date of birth, social security number, and address.  His 
judgment was fair; insight was poor; and intelligence was 
below average.  

The diagnosis was that of (1) alcohol abuse, by history, (2) 
PTSD.  The examiner stated that the veteran did have PTSD 
based on the medical record review, the veteran's claimed 
nightmares, flashbacks, intrusive memories, startle, 
hypervigilance, avoidance, hyper-arousal, interpersonal 
problems, suppression, anxiety and poor sleep.  

The examiner noted that the veteran claimed his stressors 
were those of a firefight in Saigon when returning from 
leave, racial harassment and occasional mortar fire landing 
at his base.  

The veteran's Social Security disability records were 
obtained and reviewed.  Notably, an April 1996 record noted a 
primary diagnosis of organic mental disorder/chronic brain 
syndrome.  

Also, a May 2001 North Carolina Department of Health and 
Human Services evaluation for disability determination  noted 
that the veteran functioned in a mild range of mental 
retardation.  The examiner did not believe that the veteran 
could sustain attention to perform simple repetitive tasks or 
could tolerate stress and pressures associated with day-to-
day work activities.  

While the current evidentiary record shows that PTSD has been 
diagnosed in the medical records, the question of whether a 
specific event reported by a veteran as a stressor is valid 
is a question of fact for the Board to decide, involving as 
it does factors which are historical.  

Although the health professionals in this case may have 
accepted the veteran's own accounts of some unspecified 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Except for the veteran's vague statements in 1999, he 
actually has presented no specific information referable to 
any stressor event to support a diagnosis of PTSD, as 
claimed.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD.  

To summarize, the Board finds that the veteran has presented 
no creditable evidence to support his assertions concerning 
his stressors to support a diagnosis of PTSD, as discussed in 
Cohen v. Brown.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of her claim.  



ORDER

Service connection for PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

